Hon. Stephen Chinlund Chairman State Commission of Correction
I have considered your request for an opinion as to whether a conflict of interest would be created by your membership on a criminal justice panel, for which you would receive a per diem compensation plus expenses.
You state that you have been invited to serve on a panel which would select projects for social and behavioral science research in the criminal justice field. The panel, which consists of various persons concerned with criminal justice, would design and test a system of using graduate students to validate previous criminal justice research. Members of the panel would receive $200 per day plus expenses for time actually spent on the project. You anticipate spending approximately three or four two-day sessions per year working on the panel. Funding for the project would be provided by the Federal Law Enforcement Assistance Administration.
It does not appear that the situation described conflicts with any of the provisions of Public Officers Law, § 73. Nor does it appear that membership on such a panel would offend the Code of Ethics for State officers and employees set out by Public Officers Law, § 74. More specifically, such membership, as it is described, would not appear to be in "substantial conflict with the proper discharge" of your duties in the public interest.
I have assumed, of course, that due to the small amount of time per year it is anticipated will actually be spent on the project, such panel membership would not interfere with your duties as Chairman.
It should be noted that I do not pass upon the possible application of Executive Order 10.2 issued by Governor Carey on March 12, 1979, re-establishing the Board of Public Disclosure.
We also note that in addition to being Chairman of the Commission of Correction, you are a member of the State Crime Control Planning Board. We find no conflict as regards that position by reason of the provisions of Public Officers Law, §§ 73 and 74. It is to be expected that you would abstain from voting on any matter which comes before that Board which bears any relationship, direct or indirect, to the work of the criminal justice panel on which you seek to serve.